DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roedel (4466650) in view of Pelley (6361094), Curtis (3669427), and Walter (4136901).

 	Regarding claim 1, Roedel (Figures 1-6) teaches a toy grabbing mechanism, for catching or gripping a toy (72), comprising: a main body (52), having three elliptical holes (54, 56, 58) (Col. 2, Lines 18-25) which are separated from each other with equal distance; 5three claw members (60, 62, 64) (Col. 2, Lines 18-25), each being a curve structure corresponding to a shape of the toy, the claw members each having a gripping portion which is a curve surface (See figures 1 and 3), and a balancing portion is provided at one end of the claw members penetrating through the elliptical holes respectively (See figures 3 and 6), wherein a gripping space is defined 10between the gripping portions of the claw members (See figures 1 and 3), the gripping portions are separated by a predetermined distance respectively; and a movable member (74) (Col. 2, Lines 27-39) having a radius larger than a radius of the main body (See figure 3), the movable member (74) being provided with three recesses (Col. 2, Lines 27-39), and 15during operation, when the three claw members are in contact with a surface of the toy and the toy exerts pressure on all of the three claw members, the movable member is pushed upward, the three claw members are extended in a way such that a volume of the gripping space is increased to completely encompass the surface of the toy (Col. 2, Lines 27-39).  
 	Roedel does not teach claw members each being a curve plate structure, a middle portion of each of the claw members has a pivoting portion having a ring shape, 
	Pelley (Figures 1-8) teaches claw members (16) each being a curve plate structure, a middle portion of each of the claw members has a pivoting portion (Fig. 2, Part No. 54) having a ring shape, the pivoting portions (54) of the claw members being pivotally connected to the recesses (64) (Col. 4, Lines 52-64; Col. 6, Lines 6-13 and Lines 51-63), and the movable member (Fig. 1, Part No. 24) is arranged inside the claw members (Fig. 1, Part No. 16).
 	Walter (Figures 1-6) teaches the claw member (12) sleeved on the outside of the movable member (14) (Col. 2, Lines 4-21).
	Curtis (Figures 1-3) teaches a movable member (54) being an annular torus (Col. 2, Lines 30-50), and the movable member (54) is arranged inside the claw members (34).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Roedel with the pivoting portions of the claw members being pivotally connected to the recesses as taught by Pelley as a means of pivotally attaching a moveable member to claw members of a toy grabbing mechanism (Pelley: Col. 4, Lines 52-64), to provide Roedel with claw members sleeved on the outside of the movable member as taught by Walter as a means of pivotally connecting a movable member to a claw member of a toy grabbing mechanism (Walter: Col. 2, Lines 14-17), and to provide Roedel with the movable member has an annular torus as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).


	Regarding claim 2, the modified Roedel (Figures 1-6) teaches a long rod (14) 20connected to a top of the main body for a user to hold the long rod (Col. 2, Lines 40-49).  
 	The modified Roedel does not teach the long rod 20pivotally connected to a top of the main body.
 	Curtis (Figure 1-3) teaches the long rod (14) 20pivotally connected to a top of the main body (See figures 1-3) (Col. 2, Lines 3-11).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Roedel with the long rod 20pivotally connected to a top of the main body as taught by Curtis as a means of moving a handle of a toy grabbing mechanism in different positions of angular adjustment (Curtis: Col. 2, Lines 3-11).


	Regarding claim 3, the modified Roedel (Figures 1-6) teaches a long rod (14) 20connected to a top of the main body for a user to hold the long rod (Col. 2, Lines 40-49).
 	The modified Roedel does not teach the long rod is provided with a telescopic portion for adjusting a length and flexibility of the long rod.  

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Roedel with the long rod is provided with a telescopic portion for adjusting a length and flexibility of the long rod as taught by Curtis as a means of making a handle of a toy grabbing mechanism extensible (Curtis: Col. 1, Lines 67-72).


	Regarding claim 6, the modified Roedel (Figures 1-6) teaches a toy grabbing mechanism, for catching or gripping a toy (72), comprising: a main body (52), 5three claw members (60, 62, 64) (Col. 2, Lines 18-25), and a movable member (74) (Col. 2, Lines 27-39).  
 	The modified Roedel does not teach the main body, the movable member and the claw members are made of a plastic material.
	Pelley (Figures 1-8) teaches the main body, the movable member and the claw members are made of a plastic material (Col. 7, Lines 13-20).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Roedel with the main body, the movable member and the claw members are made of a plastic material as taught by Pelley as a means of making a toy grabbing mechanism from a material that allow for pivotal connection of claw members and the movable member and for full movement therebetween (Pelley: Col. 7, Lines 13-20).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Roedel in view of Pelley, Curtis, and Walter, further in view of Key (20070200379).

	Regarding claim 4, the modified Roedel (Figures 1-6) teaches a long rod (14) 20connected to a top of the main body for a user to hold the long rod (Col. 2, Lines 40-49).
 	The modified Roedel does not teach an inner side of the gripping portion for gripping the toy has a plurality of protrusions.  
	Key (Figures 1-7) teaches an inner side of the gripping portion for gripping the toy has a plurality of protrusions (Fig. 2-4, Part No. 44a) (Para. 0022-0023).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Roedel with an inner side of the gripping portion for gripping the toy has a plurality of protrusions as taught by Key as a means of providing traction to a gripping portion for gripping an object (Key: 0022-0023).


	Regarding claim 5, the modified Roedel (Figures 1-6) teaches a long rod (14) 20connected to a top of the main body for a user to hold the long rod (Col. 2, Lines 40-49).
 	The modified Roedel does not teach one side of the gripping portion for gripping the toy has at least one pad.  
	Key (Figures 1-7) teaches one side of the gripping portion for gripping the toy has at least one pad (38) (Para. 0022-0023).


Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711